1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CORINE L. CHEESE,                   ) Case No.: 1:15-cv-01842 - LJO - JLT
                                         )
12             Plaintiff,                ) ORDER DISCHARGING THE ORDER TO
                                         ) SHOW CAUSE DATED MARCH 13, 2018
13       v.                              )
                                         )
14   DOLLAR GENERAL CORPORATION, et al.,
                                         )
15             Defendants.               )
                                         )
16                                       )

17          As it had on March 13, 2018, once again on February 4, 2019, the Court ordered the parties to

18   show cause why sanctions should not be imposed due to their failure to file a status report as

19   previously ordered. (Docs. 7, 15, 19). In the alternative, the parties were directed to file a joint status

20   report. (Doc. 19 at 2) In response, the parties filed their joint status report. (Doc. 20) Accordingly, the

21   Court ORDERS that the order to show cause is DISCHARGED. Counsel are advised that the next

22   time they fail to comply with the Court’s orders, sanctions will be issued.

23
24   IT IS SO ORDERED.

25      Dated:     February 8, 2019                              /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
